Case 8:20-cv-00581-SDM-AAS Document 1-1 Filed 03/12/20 Page 1 of 3 PageID 9
                                                                                                                           Exhibit A
 f' ' .     "
                                                                                Received
                                                                                 NOV 20 2019
  EEOC Form 5 (!1101)                                                   1iamp a F"1eld Office
                                                                                                       Charge Presented 't o·:   Ageney(ies) Charge No(s):
                  CHARGE OF DISCRIMINATIO~
                                                                                                                       511-2020-00771
        Thla 1o1m 18 elfecled by lhe Priv8ey Ar;t. of 1874. See enclllsed P                            _LFEPA
                SlaiiOriiRnl And lllhar lnformallon befara CIIIIIDiellna lhla l'ot                     _L EEOC


        Equal Employment Opportunity Commission and Florida Commission on Human Relations
                                                                              State or local AoenCII. if anv
Name (lndlcate Mr. Ms. Mrs.)                                                                       · Home Phone (Incl. Area Code)             Date of Birth
Ms. Hitakshi Lahrani
Street Address
                                                                                               I
                                                                        City, State and ZIP Code
                                                                                                                                       I
Named is the Employer, Labor Organization, Employment Agency, Apprenticeship COmmittee, or State or Local Government Agency

Name
TransAmerica Financial Advisors. Inc.
                                                                                           I
That I believe Discriminated Against Me or Others. "<If more than twa lfst under PARTICULARS below.)
                                                                    No. Employees, Members · Phorie No. (Include Area Code)
                                                                                                        15+
                                                                                                                           I(727) 299-1800
Street Address                                                City. State and ZIP Code
570 Carillon Pkwy,                                             St. Petersburg, FL 33716
Name                                                                                       I No. Employees, Members       ., Phone No. (Include Area Code)

Street Address                                                          City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                      Earliest      Latest
_RACE _COLOR                     lL SEX         _RELIGION              ...lL NATIONAL ORIGIN
                                                                                                                        Sept. 6, 2019 to Sept. 13, 2019
_lL RETALIATION _AGE _DISABILITY _OTHER (harassment)                                                                   (approximately)

THE PARTICULARS ARE (If additional paper Is needed, attached extra sheet(s)):

   I am a 35-year-old female of Indian national origin. Currently. I am a candidate for a Ph.D. In
Mathematics from the University of South Florida. On approximately April 17, 2019, I began my
employment with Transamerlca Financial Advisors, Inc. ("Transameri<;a") as an hourly-paid Intern.
The Internship was scheduled to last one year. During my employment with Transamerica, I was not
Informed of any performance issues and understood that I was doing good job. In fact, I received                         a
several emails from supervisors commending me for my strong work performance.

   On approximately September 6, 2019, I was instructed to help arrange a retirement party for Don
Morden (Director). During the retirement party, Mr. Morden made discriminatory comments, such as:
dthese Indians work a lot," aa lot of Indians come over here to work because they don't have water to
drink in India,a and athey [Indians] will take your work and everything else. • While Mr. Morden was
making these discriminatory comments, MaJa Mllosevic {Supervisor/Analyst) heard the comments
and nodded In agreement. Despite arranging and attending the retirement party, I got mall that my
timecard is rejected and I will not be compensated for retirement party hours. However. the male
Intern, Kevin Zhou, attended the retirement party and was compensated for his time. This was not
the first time that Mr. Zhou was treated more favorably than me. For example, Mr. Zhou was invited
to meetings, and was allowed to use VPN remote access, which I was not.
   On approximately September 12. 2019, I discovered that I would not be paid fQr the time
associated with the retirement party, despite submitting the time on my time sheet Ms. Milosevic
told me that my time sheet was incorrect and that I did not work all of the hours that I submitted. I
reviewed my time sheet and confirmed with Elena Leger Actuary, and Andrea Simmons, Market
Operations Specialist, that it was accurate.
  Case 8:20-cv-00581-SDM-AAS Document 1-1 Filed 03/12/20 Page 2 of 3 PageID 10


    r ' • ;

                                                                                                         511-2020-00771
   .On september 13, 2019, 1·asked Ms. Leger WhY :r am not. paid for
• ,retirement party when rny male counterpart was paid: Ms. Leger told me that she woul~ speak .'vv'ith
                                                                                                        arran~lng       antf attendin!;l     th~
. Ms. Milosevic.     Later that day, I was informed by Ms.. $immons that Ms. Milosevic d,;!cided ·to .
• terminate my employment due to ~'poor performance." Ms. Simmons told me that I should have been
  paid for the time associated with the retirement party; but !later received a lettet stating that I have to .
 pay them back for the retirement party because:thetimewas not approved.


· STATEMENT oF' DISCRIMiNATION: · r believe that 1 have been discrim1nated agaim~t · htrsed on·
  national origin       andior gender 'in ~violation .ofTitle VII of the Civil Rights                     Act .of 1964 and the Florida
 •Civ:H Rights Act.



  i want.thls charge filed with both the.EEOC and .the State or iocal Agency,       NOTARY- When necessary for Stattiand Loci.i l Agency.
: if any. 1wlli advise the .agencies lf I change my address or phone number         ~equlrements
  and I wiiJ cooperate fully with .them in the processing of my Charge In
: a·caordance with their procedures.


  l1:1ectare under penalty of perjury that the above is       true and              !·swear or affirm that fhave read the above·cnat·ge nhd
                                                                                    1hafit is true to the best otmy.knowled~e. infoh.'l1atlon
   QOrrect
                                                                                   :and·belief.




   X\{\?SiidJcr;
 ~..-.D___.t_e_'~-··_ _c_h_srg_·_in_g_R_arty-'-S-ig.o;..n..,.a_tu-re-..----~...-..-~(~m~.n-t_h,_d.'-ay._.ye_ai)__,__ _~-~~·~·-~.-..:..-.;......~'-·   .




                                                                                                                       Received
                                                                                                                       NOV 2 0 2019
                                                                                                                 Tampa        Field Office




                 .;.:
Case 8:20-cv-00581-SDM-AAS Document 1-1 Filed 03/12/20 Page 3 of 3 PageID 11
